 1                             UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3

 4 United States of America,                             Case No. 3:06-cr-103-HDM-VPC-2

 5          Plaintiff                                                  Order

 6 v.

 7 Barry Brymer,

 8          Defendant

 9

10      Defendant Brymer moves for an order for early termination of supervised release. As of

11 now, he has about six months left of a five-year sentence. The probation department does not

12 oppose the early termination request, and the government did not respond before the deadline to

13 do so. Therefore, the Court grants the motion.

14      IT IS SO ORDERED.

15      Dated: May 6, 2019

16                                                    _________________________________
                                                      Howard D. McKibben
17                                                    Senior U.S. District Judge

18

19

20

21

22

23
